Citation Nr: 0514723	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, left foot.

2.  Entitlement to service connection for residuals of 
frostbite, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964.  An administrative decision dated in May 1992 
indicates the veteran' s honorable service extended to 
November 1965; it was determined that there is a statutory 
bar to VA benefits for the veteran's active service from 
November 1965 to May 1969.  Service records do not establish 
combat duty or prisoner of war status.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Winston-Salem, North Carolina.  In September 2003, the 
veteran testified at a Board videoconference hearing.  The 
Board's initial review of this matter occurred in March 2004.  
At that time, the Board remanded the veteran's claim for 
further evidentiary development.  Review of the record 
discloses that all Remand directives have been completed or 
reasonable attempts have been made to do so.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for residuals of 
frostbite of the left and right feet; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  The veteran's service medical records are devoid of any 
reference to hospitalization for a cold injury or findings 
attributable to a cold injury to the left and right feet.

3.  The preponderance of the evidence is against a nexus 
between a claimed in-service frostbite injury of the left and 
right feet and any current disabilities of the feet.


CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite, left foot, 
is not warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Service connection for residuals of frostbite, right 
foot, is not warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
rules to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (August 29, 2001), codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. Reg. 
at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in May 2000 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 2001 rating decision, the 
January 2003 Statement of the Case (SOC), and the January 
2005 Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
January 2005 SSOC informed the veteran of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a September 2001 rating 
decision.  In June 2001, the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The June 2001 VCAA 
notice met this requirement.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the June 2001 VCAA notice does 
not contain the fourth element; however, the March 2004 VCAA 
notice satisfied the fourth element, in that it requested the 
veteran to identify any other evidence or information he 
thinks will support his claim and forward any evidence or 
information in his possession.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Pursuant 
to a Board remand, the RO requested the veteran's records 
from the Social Security Administration, who replied that 
there were no medical records on file.  The RO also contacted 
NPRC a second time in 2004 and received a negative response.  
The Board has considered whether a medical examination and/or 
a medical opinion are warranted to resolve the veteran's 
claim.  The Board concludes, however, that an examination or 
opinion is unnecessary as there is sufficient evidence on 
file to make a decision in this case.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); Wells 
v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.



FACTUAL BACKGROUND

Service medical records show report of a normal enlistment 
physical examination in November 1962.  Treatment records, 
dating from entries in November 1962 to April 1969, are 
negative for any findings attributed to frostbite.  The 
record includes two DD Form 735 and two DA Form 2658 (both 
entitled "Health Record- Abstract of Service) with entries 
dating from November 1962 to July 1968.  None of the 
abstracts refer to inpatient treatment for frostbite.  Report 
of a discharge physical examination and the associated Report 
of Medical History, both dated in March 1969, are negative 
for any reference or findings attributed to a frostbite 
injury. 

VA outpatient records show treatment beginning in the early 
to mid 1970's.  In August 1981, the veteran complained of 
painful, sore feet from the knees to the tips of his toes.  
He stated the first metatarsophalangeals bilaterally had 
increasing soreness.  The veteran was seen in January 1987 
with chief complaints of an "ulcer" on his right 2nd toe of 
one week's duration, nails separating from their nail beds, 
and chronic paresthesias and dyesthesias.  The clinician 
noted a history of peripheral neuropathy documented by 
neurology in January 1986, and also feet secondary to 
alcohol.  The pertinent diagnosis was alcoholic peripheral 
neuropathy with secondary soft tissue injury.  The treatment 
plan included discontinuing alcohol as this is the most 
likely etiology of his peripheral neuropathy.  In May 1987, 
the veteran underwent deletion of his right second toe at the 
metatarsophalangeal joint.  The veteran reported a medical 
history of frostbite to both of his feet without loss of any 
toes, but incurrence of bilateral insensitive feet.  He 
stated that he did well until December 1986 when his entire 
foot became swollen.  Changes in the bone were observed and 
noted to be early osteomyelitis in the proximal phalanx.  The 
pertinent diagnoses were infected right second toe and 
bilateral insensitive feet secondary to old frostbite injury.  
In May 1991, the veteran complained of constant pain in his 
feet that he described as burning.  He stated that his foot 
pain had progressed upward toward his knees.  Bilateral lower 
extremity dyesthesias was the diagnosis.  The clinician 
considered several etiologies, including infectious etiology, 
rheumatologic process, and vascular, but expressed doubt over 
them.  His review of the veteran's old chart suggested an old 
peripheral neuropathy possibly from alcohol versus frostbite.  
A great toenail infection was diagnosed.  

Duke University Medical Center records show the veteran 
presented in July 1992 with complaints that the nail had 
fallen off of his great right toe and there was some purulent 
drainage, associated erythema, and swelling of the right 
great toe.  After debridement of the right great toe, the 
veteran received antibiotics intravenously.  The final 
diagnosis was chronic osteomyelitis of the right great toe.  
In January 1994, the veteran was admitted with a principal 
diagnosis of cellulitis right great toe.

Duke Orthopaedic Clinic records show the veteran complained 
of pain in his right third toe in October 1997, particularly 
when it is cold and a callus build up at the tip.  The 
diagnosis was ischemia right third toe with old frostbite.  

Treatment records from Person County Memorial Hospital show 
the veteran underwent amputation of the third toe of the 
right foot in January 1999.  The pertinent diagnosis was 
osteomyelitis of the third toe, right foot.

A letter from J.L.G., a professor of surgery in the Section 
of Vascular Surgery in June 1999, indicated he pondered 
whether the veteran's arterial disease might have been in 
some way related to the three toe amputations on this right 
side.

Duke Orthopaedic Clinic records show the veteran continued to 
complain of a painful right foot in June 2000.  According to 
the History and Physical report, the veteran was status post 
amputation for frostbite in 1987 and 1999.  The actual 
frostbite was noted to have occurred in 1964.  On examination 
a markedly thickened embedded callus was noted underneath the 
first "MTH".  

VA outpatient records show that in September 2000, the 
veteran complained of constant pain with tingling in his 
right foot.  The notes indicate peripheral vascular disease 
as shown on femoral popliteal bypass in July 1999.  The 
pertinent assessment was status post amputation right great 
toe, 2nd, and 3rd toes with chronic pain in-patient with 
peripheral vascular disease.

VA outpatient treatment records show the veteran continued to 
seek treatment for his feet in May and December 2001, and 
August 2002.  In May 2001, he underwent partial debridement 
of the skin on his foot.  He underwent the same procedure in 
December 2001 and in August 2002.  Notes from August also 
indicate a prosthetics consult was done and adjustments were 
made.  The pertinent diagnoses were lesion of the plantar 
nerve and acquired keratoderma. 

In September 2003, the veteran testified at a Board 
videoconference hearing.  His testimony indicated that he 
received treatment at the 8th Army Field Hospital for a cold 
injury to the foot that he incurred during training in Bonn.  
(Transcript (T.) at p. 3)  He was hospitalized for 21 days.  
(T. at p. 4)  He self treated with socks and pain medication, 
then he began going to the VA hospital at Durham in 1972.  
(T. at pp. 4-5, 8)  He underwent amputation of three of his 
toes at three different facilities and he sees a podiatrist 
for treatment of a callus on the ball of his foot.  (T. at 
pp. 5, 8).  He uses a cane because he is susceptible to 
falling if he is rushing or he steps down on something.  (T. 
at p. 9)  The veteran receives social security disability.  
(T. at pp. 6, 9)

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

The veteran contends that the amputation of three toes on his 
right foot and ongoing treatment for calluses and pain in the 
feet are residuals of a cold injury he incurred in Germany in 
1964 while in active service.  

A review of the record indicates service connection is not 
warranted for either residuals of frostbite to the left foot 
or to the right foot.  Aside from the veteran's assertion 
that he received treatment for a cold injury in service, 
there is no documentation of such treatment in his service 
medical records, nor is there any indication in the file that 
any records are missing.  In this regard, it is observed that 
the abstracts of service, which constitute a summary of all 
significant treatment received, make no mention of inpatient 
treatment in 1964 for treatment of a cold injury/frostbite.  
There is also no Clinical Record Cover Sheet that discloses 
inpatient treatment for frostbite.  When the National 
Personnel Records Center (NPRC) forwarded the veteran's 
service medical records in April 1992, they indicated that 
all available records had been forwarded.  When a second 
request was made more recently, NPRC responded in March 2004, 
that there were no documents or information of record in the 
Surgeon General's Office pertaining to the veteran.  
Interestingly, the veteran himself, makes no mention of a 
history of frostbite when he underwent his separation 
physical examination in March 1969.  Moreover, the Report of 
Medical History specifically asks the veteran if he had 
consulted or been treated by clinics, physicians, etc. in the 
last five years.  If answered affirmatively, the name and 
address of the doctor, hospital, or clinic, as well as the 
details surrounding the treatment, were to be provided.  The 
veteran answered the question in the negative.  The same 
question was posed in September 1964 when the veteran 
underwent a physical examination for reenlistment and the 
veteran also answered "NO" at that time.  It is difficult 
to comprehend why the veteran would fail to mention his 
inpatient care at the 8th Army Field Hospital, which he 
alleges lasted for 21 days, an extended period of time.

The only evidence of an in-service cold injury is the medical 
history that the veteran began providing many years after 
service, in 1987.  Thus, while several of the veteran's 
treatment records reflect a history of frostbite in service, 
including a June 2000 History and Physical report from Duke 
University showing that the veteran is status post amputation 
for frostbite in 1987 and 1999 and that his initial frostbite 
occurred in 1964, these notations are based on the veteran's 
own purported history of injury.  It is held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Notwithstanding the absence of any findings attributable to 
frostbite in the veteran's service medical records, the 
record reveals other etiologies for the veteran's current 
right foot disability.  Up until the veteran mentioned having 
frostbite in service, clinicians attributed his soft tissue 
injuries to the foot to alcoholic peripheral neuropathy.  
Additionally, a vascular surgeon made the unsolicited comment 
in June 1999 that he wondered whether the veteran's arterial 
disease might have been in some way related to the three toe 
amputations on this right side.  

In light of the foregoing, the preponderance of the evidence 
in this matter is against entitlement to service connection 
for residuals of frostbite of the left and right feet.  
Reasonable doubt is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); also see generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   




ORDER

Service connection for residuals of frostbite of the left 
foot is denied.

Service connection for residuals of frostbite, right foot is 
denied.



	                        
____________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


